Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 24:
Please remove the period after “(Iaa)” on line 2 of claim 24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to claim 1 have overcome the previously relied upon prior art rejections for the reasons provided by Applicants.  Newly added independent claims 24 and 26 are also allowable as they are more specific embodiments of compounds satisfying formula (Ia) of claim 1.  The features of claim 2 (now canceled) have been incorporated into claim 1 which overcomes the prior art rejection to Zeng et al. (US 2016/0028021) in view of Lin et al. (US 2013/0060037).  Additionally, the limitation that adjacent groups R1 and R2, R2 and R3, R5 and R6, R6 and R7, and R7 and R8 do not form a ring in claim 1 (and claim 26) is a limitation which is mutually exclusive from the compounds taught by Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/Robert S Loewe/Primary Examiner, Art Unit 1766